DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation: “offj indicates respective forward offset numbers with respect to an offset position of the offset number (i)”. In the specification [0129] states: “The offset value off indicates a forward offset number with respect to the offset position (processing position) to be processed.” and [0137] states: “In the formula (2), offj and Wj respectively indicate the offset value off and the weight W associated with the string number j in the weight table 11525 of FIG. 17.”. These two paragraphs appear to be stating that offj indicates two different things, which are both different from what the claim is stating offj indicates. Further the claims state that offj indicates a plurality of forward offset numbers(plural) with respect to an(singular) offset position, the spec doesn’t appear to describe this or how this works. It is also unclear what a forward offset number is.

Further, Claims 1 and 7 recite the limitation: “Wj indicates a weight for the respective forward offset numbers”. In the specification [0129] states: “The weight W is a weighting coefficient depending on a random variable of a pseudo normal distribution centered at the offset number i.” and [0137] states: “In the formula (2), offj and Wj respectively indicate the offset value off and the weight W associated with the string number j in the weight table 11525 of FIG. 17.”. These two paragraphs appear to be stating that Wj indicates two different things, which are both different from what the claim is stating Wj indicates. Further the claims state that Wj indicates a plurality of forward offset numbers(plural) with respect to an(singular) weight, the spec doesn’t appear to describe this or how this works. It is also unclear what a forward offset number is.
Also, Claims 1 and 7 recite the limitation: “Di indicates the respective data values of the respective bit strings”. In the specification [0131] states: “The chunking processing unit 121 divides a file for which write request is made into unit bit strings (byte strings) Do, Di, ... each having a size of one byte.”. This description is stating that Di is a byte string, not a data value of the byte string or values of strings. It is unclear what respective data values of respective bit strings is referring to.
Due to the above issues, the scope of the independent claims is unclear.
Claims 2-6 and 8-12 are rejected for being dependent upon a reject base claim.

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. The amendments have overcome the previous 112 issues and the added limitations have caused additional 112 issues.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136